Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuka et al (JP 2000263586 A) in view of Kinouchi (US 20100113671 A1) with evidence provided by Katsuhiro et al (JP 2005161693).
Wakatsuka discloses an insert molded article comprising a metal insert and a resin member comprising a resin composition prepared from 30 to 89wt% of a polyarylene sulfide resin A, 5 to 50 wt% of a fibrous filler B1, a1-10wt% of an olefinic copolymer based on an alpha-olefin and a glycidyl ester of an alpha,beta-unsaturated acid [abstract]. Every example of the fibrous filler B1 is inorganic [0011].
Wakatsuka does not discloses the different diameter ratio of the fibrous filler B1. Katsuhiro, however, teaches that conventional fibrous fillers have a substantially circular cross sectional shape [0015], i.e. a different diameter ratio of about 1, and so the fibrous filler of Waktsuka reads on the claimed fibrous filler B1.
Wakatsuka does not disclose the claimed fibrous inorganic filler B2. 
Kinouchi discloses insert moldings that include a metal insert encapsulated with a polyphenylene sulfide resin member [abstract]. The resin composition includes a flat glass fiber with an oblateness of ½ to 1/10 [0018, 0031], i.e. with different diameter ratio of 2 top 10, and 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed filler B2 having different diameter ratio of 3.0 or more in the resin member of Wakatsuka because Kinouchi teaches that flat fibers reduce warpage and improve encapsulation properties of the resin member in an insert molded article.
Wakatsuka teaches that the resin member may also include a particulate filler B3 [abstract] most of the examples of which are inorganic [0010] and is present in 5 to 45% by weight and has an average particle diameter of 0.1 to 100 microns [0010]. 
Wakatsuka teaches that the insert member includes a metal pin of 14mm x 14 mm x 24mm, and the resin is injected into the mold wherein the minimum thickness was 1 mm [0018]. The general shape of the insert is the same as the Fig. 1 of Applicant’s specification, and since the resin is also injected it will have the same welded sections and stress concentration sections as Applicants 130a-d in Fig. 1. The gate mark will result from the injection molding process itself, and the placement and orientation thereof will be easily chose by the ordinarily skilled artisan. The rearrangement of parts is mainly a design choice in this instance, which is considered obvious. See MPEP 2144.04 I, V.C., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding the ranges of amounts of components and the ratios of the amounts of components B1/B2, the various ranges disclosed in Wakatsuka and Kinouchi overlap the corresponding claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  



Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuka et al (JP 2000263586 A) in view of Katsuhiro et al (JP 2005161693).
Wakatsuka does not discloses the different diameter ratio of the fibrous filler B1. Katsuhiro, however, teaches that conventional fibrous fillers have a substantially circular cross sectional shape [0015], i.e. a different diameter ratio of about 1, and so the fibrous filler of Waktsuka reads on the claimed fibrous filler B1.
Wakatsuka does not disclose the claimed fibrous inorganic filler B2. 
Katsuhiro discloses an insert molded product comprising a metal or inorganic solid and a resin member comprising 100 pts by wt of a polyarylene sulfide resin A, 5-200 pts by wt of a fibrous reinforcing material B2 having a flat cross sectional shape wherein the ratio of the long diameter and the short diameter of a cross section right angled to a length direction (i.e. a different diameter ratio) is 1.3-10 [abstract]. Katsuhiro teaches that these flat fibers provide improved adhesion between the fiber and the PAS resin, improved bending strength, rigidity, etc., and exhibits excellent high and low temperature impact characteristics [0016].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed filler B2 having different diameter ratio of 3.0 or more in the resin member of Wakatsuka because Katsuhiro teaches that flat fibers provide improved adhesion between the fiber and the PAS resin, improved bending strength, rigidity, etc., and exhibits excellent high and low temperature impact characteristics.
Regarding the ranges of amounts of components and the ratios of the amounts of components B1/B2, the various ranges disclosed in Wakatsuka and Katsuhiro overlap the corresponding claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuka et al (JP 2000263586 A) in view of Ryusuke (JP 2011026439). 
Wakatsuka does not disclose the claimed fibrous inorganic filler B2. 
Ryusuke discloses a resin composition that is useful for insert molding [0153] comprising 40-99wt% of a thermoplastic resin component A that includes polyphenylene sulfide [abstract, 0046] and 1-60wt% of a reinforcing filler B comprising a flat glass fiber B2having a cross section with a ratio f major axis to minor axis (i.e. a different diameter ratio) of 1.5-8 [abstract] and a filler B1 having a weight ratio of B1/B2 of 95/5 to 0/100 [abstract, 0057] wherein the filler component B1 includes fibrous inorganic fillers [0054]. Ryusuke teaches that the inclusion of the flat fillers provide greatly improved strength, anisotropy and flame retardancy [0047].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fillers B1 and B2 in the resin member of Wakatsuka because Ryusuke teaches that flat fibers provide greatly improved strength, anisotropy and flame retardancy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 17049750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the copending claims include all of the instantly components A, B and C in the claimed amounts. The following Claims Table indicates an instant claim in the left column and cites the copending claim or claims that disclose its limitations. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766